Citation Nr: 0022890	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of a VA guaranteed home loan 
indebtedness in the amount of $14,759.56.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from November 1970 to March 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
Committee on Waivers and Compromises (hereinafter 
"Committee") which denied the veteran's request for a 
waiver of the debt in the amount of $14,759.56, plus 
interest.  


REMAND

In his VA Form 9, substantive appeal, received in November 
1998, the veteran requested a hearing at the local VA office 
before a Member of the Board.  A hearing on appeal will be 
granted if an appellant expresses a desire to 
appear in person.  38 C.F.R. § 20.700(a) (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
Houston, Texas, RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




